 Debtor      QUINTINA LASHAI CARR-MILLER
 United States Bankruptcy Court for the MIDDLE DISTRICT OF TENNESSEE                                                  Check if this is an
                                               [Bankruptcy district]                                                  amended plan
 Case number:


Chapter 13 Plan
 Part 1:      Notices

To Debtor(s): This form sets out options that are appropriate in some cases but not in others. The presence of an option does not indicate
              that the option is appropriate in your circumstances.

To Creditors: Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.

                      If you oppose the treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                      least 5 days before the meeting of creditors or raise an objection on the record at the meeting of creditors. The Bankruptcy Court may
                      confirm this plan without further notice if no timely objection to confirmation is made. In addition, a timely proof of claim must be
                      filed before your claim will be paid under the plan.

                      Debtor(s) must check one box on each line to state whether the plan includes each of the following items. If an item is not
                      checked as “Included” or if both boxes are checked, the provision will not be effective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in § 3.2, which may result in partial             Included                   Not Included
             payment or no payment to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                 Included                   Not Included
             set out in § 3.4.
 1.3         Nonstandard provisions, set out in Part 9.                                                          Included                   Not Included


 Part 2:      Plan Payments and Length of Plan

2.1 Debtor(s) will make payments to the trustee as follows:

 Payments made              Amount of each                 Frequency of   Duration of           Method of payment
 by                         payment                        payments       payments
    Debtor 1                $385.00                        Semi-Monthly   60        months        Debtor will make payment directly to trustee
    Debtor 2                                                                                      Debtor consents to payroll deduction from:
                                                                                                DECENNIAL MANAGEMENT LLC
                                                                                                5801 CROSSING BLVD
                                                                                                ANTIOCH, TN 37013

2.2 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.3 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.3 need not be completed or reproduced.

2.4 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.3 is $46,200.00.

 Part 3:      Treatment of Secured Claims

3.1 Maintenance of payments and cure of default. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

APPENDIX D                                                                   Chapter 13 Plan                                                   Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

             Case 3:19-bk-03569                             Doc 2    Filed 06/05/19 Entered 06/05/19 09:12:04                       Desc Main
                                                                     Document      Page 1 of 4
 Debtor                QUINTINA LASHAI CARR-MILLER                                                Case number


3.2 Request for valuation of security and claim modification. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in§ 1. is checked.

                          For each claim listed below, the debtor(s) request that the court determine the value of the creditor’s interest in any property
                          securing the claim based on the amount stated in the column headed Value securing claim. If this amount exceeds any allowed
                          claim amount, the claim will be paid in full with interest at the rate stated below. If the amount is less than the allowed claim
                          mount, the claim will be paid the full value securing the claim, with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the value securing the claim will be treated as an unsecured claim under § 5.1. If
                          the value securing a creditor’s claim is listed below as zero or no value, the creditor’s allowed claim will be treated entirely as an
                          unsecured claim under § 5.1. The avoidance of any lien because it is not secured by any value must be addressed in Part 9. The
                          mount of a creditor’s total claim stated on a proof of claim filed in accordance with the Bankruptcy Rules controls over any
                          contrary mount stated below.

                          The holder of any claim listed below as secured by any value will retain the lien until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

                         If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                         by that collateral will cease.
 Name of               Estimated        Collateral             Value of             Amount of            Value           Interest rate        Monthly
 creditor              amount of                               collateral           claims senior to securing                                 payment
                       creditor's                                                   creditor's claim claim
                       total claim
                                        MECHANIC'S
                                        LIEN ON:
                                        LACROSSE
                                        2012 BUICK
 JD                                     84,000 miles                                                                                                    $12.00
 BYRIDER               $583.00          UNDER 910              $12,000.00              $10,797.04            $583.00             5.50%

3.3 Secured claims excluded from 11 U.S.C. § 506. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or
                          (2) incurred within 1 year before the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full through the trustee as stated below. The claim amount stated on a proof of claim filed in
                          accordance with the Bankruptcy Rules controls over any contrary amount listed below.

                          If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                          by that collateral will cease.

 Name of Creditor                    Collateral                             Amount of claim                  Interest rate          Monthly plan payment
                                     LACROSSE 2012 BUICK
                                     84,000 miles
 Cnac - In101                        UNDER 910                              $10,797.04                                 5.50%                                  $207.00

3.4 Lien avoidance. Check one.
                  None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral. Check one.
                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Priority Claims (including Attorney’s Fees and Domestic Support Obligations)

APPENDIX D                                                                    Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

             Case 3:19-bk-03569                             Doc 2    Filed 06/05/19 Entered 06/05/19 09:12:04                         Desc Main
                                                                     Document      Page 2 of 4
 Debtor                QUINTINA LASHAI CARR-MILLER                                              Case number


4.1 Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,250.00. The remaining fees and any additional fees that may be
awarded shall be paid through the trustee as specified below. Check one.

         The attorney for the debtor(s) shall receive a monthly payment of $310.00.

         The attorney for the debtor(s) shall receive available funds.

4.2 Domestic support obligations.

             (a) Pre- and postpetition domestic support obligations to be paid in full. Check one.
                       None. If “None” is checked, the rest of § 4.2(a) need not be completed or reproduced.

             (b) Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check one.
                     None. If “None” is checked, the rest of § 4.2(b) need not be completed or reproduced.



4.3 Other priority claims. Check one.
                   None. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.

 Part 5:      Treatment of Nonpriority Unsecured Claims and Postpetition Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
     providing the largest payment will be effective. Check all that apply.
             The sum of $
             20.00 % of the total amount of these claims.
             The funds remaining after disbursements have been made to all other creditors provided for in this plan.



5.2 Interest on allowed nonpriority unsecured claims not separately classified. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



5.3 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4 Separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5 Postpetition claims allowed under 11 U.S.C. § 1305.

     Claims allowed under 11 U.S.C. § 1305 will be paid in full through the trustee.

 Part 6:      Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
    unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed contracts or leases. Current installment payments will be disbursed by the trustee or directly by the debtor, as
                          specified below. Arrearage payments will be paid in full through the trustee. Amounts stated on a proof of claim filed in
                          accordance with the Bankruptcy Rules control over any contrary amounts listed below as to the installment payment and
                          arrearage.

APPENDIX D                                                                   Chapter 13 Plan                                                 Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

             Case 3:19-bk-03569                             Doc 2    Filed 06/05/19 Entered 06/05/19 09:12:04                      Desc Main
                                                                     Document      Page 3 of 4
 Debtor                QUINTINA LASHAI CARR-MILLER                                             Case number


 Name of Creditor              Description of leased property or executory contract        Current installment         Amount of arrearage to be
                                                                                           payment                     paid

 PROGRESSIVE                   LEASE TO OWN CONTRACT FOR WATCH
 LEASING                       BALANCE: $444.00                                                               $72.00                                $0.00
                                                                                           Disbursed by:
                                                                                              Trustee
                                                                                              Debtor(s)
                               LEASE TO OWN CONTRACT FOR BEDROOM
 WEST CREEK                    SUITE $950.00                                                                 $130.00                                $0.00
                                                                                           Disbursed by:
                                                                                              Trustee
                                                                                              Debtor(s)


 Part 7:      Order of Distribution of Available Funds by Trustee

7.1 The trustee will make monthly disbursements of available funds in the order specified. Check one.
      Regular order of distribution:

         Alternative order of distribution:

        CLASS I - FILING FEE
        CLASS II - NOTICE FEE
        CLASS III - ATTORNEY FEE WITH A FIXED MONTHLY PAYMENT
        CLASS IV - VEHICLES WITH A FIXED MONTHLY PAYMENT
        CLASS V - OTHER SECURED CLAIMS AND LEASES WITH FIXED MONTHLY PAYMENTS
        CLASS VI - ATTORNEY FEE SUCCESS INCENTIVE
        CLASS VII - GENERAL NONPRIORITY UNSECURED CLAIMS
        CLASS VIII- 1305 CLAIMS

 Part 8:      Vesting of Property of the Estate

8.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs earlier, unless an alternative
    vesting date is selected below. Check the applicable box to select an alternative vesting date:
    Check the appliable box:
           plan confirmation.
           other:

 Part 9:      Nonstandard Plan Provisions
                     None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 10: Signatures:

 X   /s/ Daniel T. Castagna                                                   Date    June 4, 2019
     Daniel T. Castagna 22721
 Signature of Attorney for Debtor(s)

 X     /s/ QUINTINA LASHAI CARR-MILLER                                        Date    June 4, 2019
       QUINTINA LASHAI CARR-MILLER

 X                                                                            Date

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the form required under the Local Rules for
the Bankruptcy Court for the Middle District of Tennessee, other than any nonstandard provisions included in Part 9.




APPENDIX D                                                                   Chapter 13 Plan                                           Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy

             Case 3:19-bk-03569                             Doc 2    Filed 06/05/19 Entered 06/05/19 09:12:04               Desc Main
                                                                     Document      Page 4 of 4
